No. 14785
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1979


TOBACCO RIVER LUMBER COMPANY, INC   .,
a Montana corporation,
                      Plaintiff and Appellant,
          VS.

LOUIS A. YOPPE et al.,
                      Defendants and Respondents.


Appeal from:    District Court of the Nineteenth Judicial District,
                Honorable Robert M. Holter, Judge presiding.
Counsel of Record:
    For Appellant:
        Robert S. Keller argued, Kalispell, Montana
    For Respondents:
        Fennessy, Crocker, Harman & Bostock, Libby, Montana
        Thomas R. Bostock argued, Libby, Montana


                                 Submitted:    November 1, 1979
                                   Decided :
Mr.   J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .


        P l a i n t i f f Tobacco R i v e r Lumber Company, I n c . ,           f i l e d an

a c t i o n a g a i n s t d e f e n d a n t s Yoppe a l l e g i n g i n Count I a n

a c t i o n f o r damages f o r a d e l a y i n d e e d i n g r e a l p r o p e r t y t o

p l a i n t i f f , and a l l e g i n g i n Count I1 a n a c t i o n f o r damages

f o r t h e c o s t of a s u r v e y w i t h r e s p e c t t o t h e p r o p e r t y re-

f e r r e d t o i n t h e c o n t r a c t f o r deed.    The m a t t e r was t r i e d

b e f o r e a j u r y i n December 1978 i n t h e D i s t r i c t C o u r t o f t h e

N i n e t e e n t h J u d i c i a l D i s t r i c t of t h e S t a t e of Montana, i n and

f o r t h e County of L i n c o l n .      The j u r y awarded no damages f o r

t h e d e l a y i n Count I and one-half            of t h e survey c o s t s i n

Count 11.        P l a i n t i f f t h e r e a f t e r moved f o r a new t r i a l a s t o

b o t h c o u n t s , b u t t h e c o u r t d e n i e d t h e motion.    Plaintiff

a p p e a l s from t h e f i n a l judgment and o r d e r s d e n y i n g t h e

motion f o r a new t r i a l .

        Plaintiff-appellant,            a Montana c o r p o r a t i o n p r i m a r i l y
engaged i n t h e wood p r o d u c t s i n d u s t r y , n e g o t i a t e d w i t h

defendants-respondents f o r t h e purchase of an i r r e g u l a r l y

shaped t r a c t of l a n d o f a p p r o x i m a t e l y 400 a c r e s s i t u a t e d

n e a r Eureka, Montana.           These n e g o t i a t i o n s r e s u l t e d i n t h e

e x e c u t i o n o f a c o n t r a c t f o r deed d a t e d J u n e 1, 1966.

        The p u r c h a s e p r i c e w a s p a i d on o r a b o u t J a n u a r y 31,

1972.     According t o t h e t e r m s of t h e c o n t r a c t f o r d e e d , t h e

Yoppes were t o p r o v i d e Tobacco R i v e r w i t h a w a r r a n t y deed

conveying t i t l e t o t h e p r o p e r t y and a p o l i c y o f t i t l e

i n s u r a n c e a t t h e t i m e o f t h e l a s t payment o r w i t h i n a

r e a s o n a b l e t i m e t h e r e a f t e r , such p e r i o d n o t t o exceed 60
days.      The Yoppes p r o v i d e d Tobacco R i v e r w i t h a w a r r a n t y

deed on May 1 4 , 1974, and t i t l e i n s u r a n c e on J u n e 6 , 1974.
        A t t h e t i m e o f t h e f i n a l payment,          t h e Yoppes r e q u e s t e d

t h e i r a t t o r n e y , J o s e p h F. Fennessy, J r . , of Libby, Montana,

t o p r e p a r e a deed and o b t a i n t i t l e i n s u r a n c e .       The l e g a l

d e s c r i p t i o n i n t h e c o n t r a c t f o r deed w a s compiled from

v a r i o u s t a x n o t i c e s and d i d n o t g i v e a s u f f i c i e n t l e g a l

description.           The t i t l e company, t h e r e f o r e , r e q u e s t e d a

survey.        The Yoppes took s t e p s t o a r r a n g e f o r a s u r v e y i n

A p r i l 1973 when M r s .       Yoppe c o n t a c t e d a s u r v e y o r from M i s -

s o u l a who a g r e e d t o do a boundary s u r v e y f o r h e r .

        By t h i s t i m e Tobacco R i v e r had c o n s t r u c t e d homes on t h e

p r e m i s e s and d e s i r e d t o have a n i n t e r i o r s u r v e y of t h e

various t r a c t s involved.             Tobacco R i v e r c o n t a c t e d t h e s a m e

s u r v e y o r f o r an i n t e r i o r s u r v e y , w i t h a r e q u e s t , and a n

agreement, t h a t t h e s u r v e y would be completed b e f o r e J u l y 1,

1973, when t h e new Montana S u b d i v i s i o n and P l a t t i n g Act

would t a k e e f f e c t .     I n mid-June,        however, t h e Missoula

s u r v e y o r informed t h e p a r t i e s t h a t he had n o t been a b l e t o

g e t t o t h e s u r v e y b e c a u s e o f t h e p r e s s o f b u s i n e s s and would

n o t be a b l e t o b e f o r e J u l y 1, 1973.           The p r e s i d e n t of Tobacco

R i v e r t h e n o b t a i n e d t h e s e r v i c e s o f a s u r v e y o r from B i l l i n g s

who proceeded w i t h d i s p a t c h t o do t h e boundary s u r v e y and

t h e i n t e r i o r s u r v e y and f i n i s h e d t h e s u r v e y s i n September

1973.      H e s u b m i t t e d a b i l l f o r t h e i n t e r i o r s u r v e y , which

w a s p a i d by Tobacco R i v e r , and h e s u b m i t t e d a b i l l f o r t h e

e x t e r i o r s u r v e y , which w a s n o t p a i d by t h e Yoppes o r anyone

else.      Because of t h e f a i l u r e t o pay, t h e e x t e r i o r s u r v e y
was n o t f i l e d by t h e s u r v e y o r , and no deed c o u l d b e d e l i v e r e d .

        I n May 1974, t h e Yoppes' a t t o r n e y p r e p a r e d a deed from

t a x n o t i c e s , t h e L i n c o l n County t r a c t book, and o t h e r p a p e r s ,
which p r o v i d e d f o r 379 a c r e s , more o r l e s s .             his was pos-

s i b l e a s s e c t i o n 11-614, R.C.M.          1947, had been r e p e a l e d .
The deed was r e c o r d e d on May 1 4 , 1974.                     A t t h e same t i m e ,

t h e t i t l e company i s s u e d a p o l i c y o f t i t l e i n s u r a n c e e f f e c -

t i v e May 1 4 , 1974, u s i n g t h e l e g a l d e s c r i p t i o n p r e p a r e d by

t h e ~ i l l i n g s u r v e y o r and c o n t a i n e d i n t h e u n f i l e d s u r v e y ,
                    s

r e f l e c t i n g 357.77 a c r e s .      The p o l i c y o f t i t l e i n s u r a n c e w a s

d e l i v e r e d t o Tobacco R i v e r on J u n e 6, 1974.                  There i s no

e v i d e n c e t h a t t h e boundary s u r v e y was e v e r f i l e d .

        Three major a r e a s o f c o n f l i c t e x i s t between t h e p a r t i e s

r e g a r d i n g t h e d e t a i l s o f t h e s u r v e y and t h e c i r c u m s t a n c e s

under which i t was conducted.                      F i r s t , with respect t o the

area o f l a n d t o be s u r v e y e d , a p p e l l a n t i n s i s t s t h a t r e s p o n -

d e n t s r e q u e s t e d a s u r v e y o f t h e e n t i r e p a r c e l of l a n d .

Respondents, however, c o n t e n d t h a t t h e y r e q u e s t e d a s u r v e y

of o n l y a p a r t i c u l a r problem area of t h e l a n d , t h e meander

l i n e of t h e Tobacco R i v e r , and t h a t a p p e l l a n t r e q u e s t e d a

survey of t h e remainder.                  Second, w i t h r e s p e c t t o t h e c i r -

cumstances under which t h e s u r v e y w a s c o n d u c t e d , r e s p o n d e n t s

i n s i s t t h a t t h e s u r v e y o r gave a p p e l l a n t a n e s t i m a t e r e g a r d -

i n g t h e c o s t s of t h e survey before contacting respondents.

Appellant a l l e g e s t h a t respondents w e r e furnished an e s t i -

m a t e of t h e c o s t s a f t e r t h e s u r v e y o r had c o n t a c t e d t h e
respondents.           F i n a l l y , a p p e l l a n t a l l e g e s and r e s p o n d e n t s

deny t h a t r e s p o n d e n t s had knowledge o f a s u r v e y conducted by

a second s u r v e y o r h i r e d by a p p e l l a n t .

        The estimate g i v e n by t h e o r i g i n a l s u r v e y o r w a s $2,000

f o r t h e boundary s u r v e y .         The s u r v e y b i l l i n q u e s t i o n t o t a l e d

$4,323.63 f o r t h e e x t e r i o r s u r v e y .

        Counsel f o r b o t h p a r t i e s a g r e e d t h a t t h e c l a i m f o r

damages i n Count I would c o n s i s t s o l e l y of t h e i n t e r e s t on

t h e p u r c h a s e p r i c e f o r two and one-half              years.
          The i s s u e s p r e s e n t e d t o t h i s C o u r t on a p p e a l are:

          1.       W a s t h e v e r d i c t o f t h e j u r y as t o Counts I and I1

s u p p o r t e d by s u b s t a n t i a l e v i d e n c e and t h e l a w of t h e c a s e ?

          2.       Did t h e D i s t r i c t C o u r t err i n f a i l i n g t o g r a n t
p l a i n t i f f ' s motion f o r a d i r e c t e d v e r d i c t a s t o Counts I and

II?

         3.        Did t h e D i s t r i c t C o u r t err i n r e f u s i n g p l a i n t i f f ' s

proposed I n s t r u c t i o n No. 1 5 and i n g i v i n g I n s t r u c t i o n No.



         T h e r e a r e p a g e s upon p a g e s o f c h a r g e s and c o u n t e r -

c h a r g e s made i n t h e b r i e f s which would compel a much l o n g e r
o p i n i o n t h a n i s w a r r a n t e d by t h e l a w and f a c t s i n v o l v e d h e r e

i f w e were t o d i g n i f y most o f them w i t h e x t e n d e d d i s c u s s i o n .

         Aside from t h e f a c t t h a t r e s p o n d e n t s a r e r e s p o n s i b l e ,

under t h e c o n t r a c t , t o f u r n i s h t i t l e and i n s u r a n c e which
c o u l d n o t b e accomplished w i t h o u t a s u r v e y , t h e c o u r t gave

t o t h e j u r y I n s t r u c t i o n No. 13:

         "You are i n s t r u c t e d t h a t t h e l a w s which e x i s t a t
         t h e t i m e and p l a c e o f making o f a c o n t r a c t , and
         where i t i s t o b e performed, e n t e r i n t o and form
         p a r t of i t , a s i f t h e y w e r e e x p r e s s l y r e f e r r e d t o
         o r i n c o r p o r a t e d i n i t s terms."

         T h i s w a s f o l l o w e d by t h e c o n t r o v e r s i a l I n s t r u c t i o n No.

1 4 , which i s c o n f u s i n g b u t i s t h e s t a t u t e , s e c t i o n 11-614,

R.C.M.         1947, and s t a t e s t h e l a w i n e x i s t e n c e a t t h e t i m e of

t h e making and o r i g i n a l performance d a t e o f t h i s c o n t r a c t .

I n p a r t i t simply s t a t e s :

         "Any p e r s o n who d e s i r e s t o . . . s e l l o r t r a n s f e r
         any i r r e g u l a r l y shaped t r a c t o f l a n d , t h e a c r e a g e
         which c a n n o t b e d e t e r m i n e d w i t h o u t a s u r v e y , must
         cause t h e s a m e t o be surveyed, p l a t t e d , c e r t i f i e d ,
         and f i l e d i n t h e o f f i c e of t h e c o u n t y c l e r k and
         r e c o r d e r of t h e c o u n t y i n which s a i d l a n d l i e s ,
               .
         . . b e f o r e any p a r t - p o r t i o n of t h e same i s
                                              or
         sold o r transferred; .                 ..   I t i s unlawful - %   for
         f u r t h e r s a l e s t o b e made w i t h o u t f u l l compliance
         w i t h t h e p r o v i s i o n s o f t h i s c h a p t e r , and t h e s u r -
         v e y i n g and p l a t t i n g o f t h e whole t r a c t         ..  ."
         (Emphasis a d d e d . )
The s t a t u t e g o e s on and s t a t e s t h a t t h e c o u n t y c l e r k and

r e c o r d e r s h a l l n o t r e c o r d any deed which p u r p o r t s t o convey

any i r r e g u l a r l y shaped t r a c t u n l e s s t h e A c t h a s been com-

p l i e d with.

        I n s t r u c t i o n No. 16 l e a v e s l i t t l e d o u b t a s t o t h e respon-
s i b i l i t y of t h e p a r t i e s :

        "You a r e i n s t r u c t e d t h a t t h e c o n t r a c t p r o v i d e d
        t h a t Defendants Yoppe would f u r n i s h a p o l i c y of
        t i t l e i n s u r a n c e ; i f you f i n d t h a t t h e y c o u l d n o t
        g e t a p o l i c y of t i t l e insurance without a survey,
        t h e n you must f i n d t h a t t h e y a r e l i a b l e f o r t h e
        reasonable c o s t of such survey."

        The p a r t i e s a g r e e t h a t t h e p a r c e l o f l a n d i s i r r e g u l a r .
S e c t i o n 11-614, R.C.M.           1947, i n f o r c e a t t h e t i m e , d o e s

apply t o t h i s kind of a land t r a n s f e r , i.e.,                 i r r e g u l a r and
u n a b l e t o compute a c r e a g e w i t h o u t a s u r v e y .      The c o u r t , by

i t s own i n s t r u c t i o n and t h e e v i d e n c e i n t h e r e c o r d , s h o u l d

have g r a n t e d a d i r e c t e d v e r d i c t on Count I a s a m a t t e r of

law.     F a i l u r e t o do s o i s r e v e r s i b l e e r r o r .    The j u r y v e r -
d i c t on Count I w a s r e n d e r e d c o n t r a r y t o t h e e v i d e n c e and

t h e l a w o f t h e case.

        Regarding Count 11, t h e r e i s j u s t no s u b s t a n t i a l c r e d i -

b l e e v i d e n c e t o s u p p o r t a " s p l i t " o f t h e f e e due t h e second

s u r v e y o r i n e q u a l p a r t s a s w a s done by t h i s j u r y .        No s u r v e y o r

o r any o t h e r w i t n e s 3 t e s t i f i e d a s t o any d i v i s i o n .     Attorney

J o e Fennessy t e s t i f i e d t h a t t h e p a r t i e s had a g r e e d t o s p l i t

the fee.        There w a s t e s t i m o n y as t o estimates and a c t u a l

c o s t s , b u t t h a t was a l l .      Additionally, t h e court instructed
t h e j u r y on t h e law o f t h e case a s f o l l o w s :
       "You a r e i n s t r u c t e d t h a t c o n t r a c t damages must
       be c l e a r l y a s c e r t a i n a b l e i n both t h e i r n a t u r e
       and o r i g i n ; damages which a r e n o t c l e a r l y a s -
       c e r t a i n a b l e , o r which are a m a t t e r of m e r e
       speculation cannot be t h e b a s i s of recovery.
       A s a p p l i e d t o t h i s case, t h e damages a l l e g e d
       by P l a i n t i f f must b e c l e a r l y a s c e r t a i n a b l e ,
       t h e o f f s e t s c l a i m e d by Defendants must a l s o
        b e c l e a r l y a s c e r t a i n a b l e , and t h e burden i s
        upon e a c h p a r t y t o s o p r o v e , i n a c c o r d a n c e w i t h
        these instructions. "

        This i n s t r u c t i o n a p p l i e s with equal f o r c e t o t h e argu-

ment o f f a i l u r e t o m i t i g a t e damages by r e s p o n d e n t s a g a i n s t

the appellant.             T h e r e was no s u b s t a n t i a l c r e d i b l e e v i d e n c e

on t h i s p o i n t .     The v a l u e o f t h e c l a i m e d o f f e r of a p o r t i o n

of t h e l a n d was l a c k i n g .       No e v i d e n c e o f a f o r m a l t e n d e r t o

a p p e l l a n t was e v e r shown.         There w a s no a u t h o r i t y t o s u p p o r t

t h e p r o p o s i t i o n t h a t under s e c t i o n 11-614, R.C.M.              1947, a

p o r t i o n of an i r r e g u l a r t r a c t could i n f a c t be o f f e r e d o r

t h a t a p p e l l a n t c o u l d b e compelled t o a c c e p t l e s s t h a n i t s
c o n t r a c t b a r g a i n o r be p e n a l i z e d f o r f a i l u r e t o m i t i g a t e

damages     .
        The h o l d i n g s of t h i s C o u r t on o t h e r i s s u e s do n o t

w a r r a n t a d i s c u s s i o n o f I n s t r u c t i o n No. 1 5 and t h e proposed

I n s t r u c t i o n No. 1 4 .    W e would comment, however, t h a t w h i l e

q u o t i n g a s t a t u t e v e r b a t i m may r e c i t e t h e a p p l i c a b l e l a w ,
o f t e n t i m e s t h i s p r a c t i c e causes confusion.              I n cases where

m u l t i p l e problems o r c i r c u m s t a n c e s are w i t h i n t h e same

s t a t u t e , o r a s t a t u t e i s b a d l y drawn, it i s f a r b e t t e r t o

d e v e l o p your own i n s t r u c t i o n .      I n a c l o s e circumstance it

c o u l d be e r r o r t o u s e t h e s t a t u t e , i f f o r no o t h e r r e a s o n

than t h a t it has misled t h e jury.
        The judgment of t h e D i s t r i c t C o u r t i s r e v e r s e d w i t h

i n s t r u c t i o n s t o e n t e r judgment f o r a p p e l l a n t on Count I as a
m a t t e r o f law.      Count I1 i s remanded f o r a new t r i a l .




                                                          Justice
W concur:
 e



      2         4.wccd4
       Chief J ~ ~ s t i c e




( -
 .    )bL )Li7
        L
       Justices
                  ,